Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on August 22, 2022 is acknowledged.

Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2022.

Therefore, after the election, claims 12-21 are withdrawn, and claims 1-11 are pending for examination as filed with the preliminary amendment of April 16, 2020.

Information Disclosure Statement
The information disclosure statements filed April 27, 2022 and June 21, 2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They has been placed in the application file, but the information referred to therein has not been considered.
(1) In the IDS of April 27, 2022, a copy of the RU 2 492 199 document itself was not provided.
(2) In the IDS of June 21, 2022, copies of JP 2015-212355, Japan 2014-511429, Japan S53-33228, and WO 2008/001902 were not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last 2 lines, “preferably lowering the pH of the dispersion to a value in the range of 1.9-9.0, preferably in a range of 3-8.5, before filtering and washing the obtained product” is confusing as worded as to whether this is intended to be required, since “preferably” would seem to indicated that this is preferred, but not necessarily required, and as well whether “preferably” refers only to lowering the pH or also includes the filtering and washing.  For the purpose of examination, it is understood that “preferably forming” and anything after “preferably lowering” is optional, and not required, but applicant should clarify what is intended, without adding new matter.
Furthermore, “preferably in a range of 3-8.5” is confusing as to what is required if the lowering of pH provided. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a range of 1.9-9.o”, and the claim also recites “preferably in a range of 3-8.5” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional as part of the overall pH lowering, and furthermore, even if the pH lowered, only the broad pH of 1.9-9.0 would be needed, but applicant should clarify what is intended, without adding new matter.
Claim 2, line 3, as to “such as ortosilicate or tetraethylortosilicate”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, it is understood that this is optional, but applicant should clarify what is intended, without adding new matter.
Claim 2, line 3, as to “preferably water glass”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of various silicon-containing compounds at line 2, and the claim also recites “preferably water glass” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional, but applicant should clarify what is intended, without adding new matter.
Claim 3, lines 1-2, refers to the materials of “the base”, however, parent claim 1 does not require use of the base (is optional), so it is unclear if this only applies when the base is used, or the claim is intending to require use of the base.  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 3, line 2, as to “preferably NaOH”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of various bases at line 2, and the claim also recites “preferably NaOH” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional, but applicant should clarify what is intended, without adding new matter.
Claim 4, lines 1-2, this refers to the temperature of the dispersion, but it is not clear when the dispersion has this temperature – step (i), (ii), (iii), (iv), or after step (iv) or at all of these times.  For the purpose of examination, the temperature at any of these steps is understood to meet the requirement of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 4, lines 2-3, as to “preferably in a range of 50-90oC, most preferably in a range of 60-85oC”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation of 40-90 degrees C at line 2, and the claim also recites “preferably in a range of 50-90oC, most preferably in a range of 60-85oC” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional, but applicant should clarify what is intended, without adding new matter.
Claim 5, lines 1-2, refers to the pH after addition of the silicon-containing compound, however, it is unclear what has the pH – is it the alkaline dispersion in step (ii)?  For the purpose of examination, this is what is understood to be referred to, but applicant should clarify what is intended, without adding new matter.
Claim 5, line 3, as to “preferably in a range of 9.5-11”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation of pH of 9.3-12 at line 3, and the claim also recites “preferably in a range of 9.5-11” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional, but applicant should clarify what is intended, without adding new matter.
Claim 6, line, lines 1-2, refers to the pH after addition of the acid, however, it is unclear what has the pH – is it the dispersion in step (iii)?  For the purpose of examination, this is what is understood to be referred to, but applicant should clarify what is intended, without adding new matter.
Claim 6, lines 2-4, as to “preferably in a range of 4.3-8, more preferably in a range of 4.5-7.8, most preferably in a range 5-7.5”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation of pH of 4-9.3 at line 2, and the claim also recites “preferably in a range of 4.3-8, more preferably in a range of 4.5-7.8, most preferably in a range 5-7.5” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional, but applicant should clarify what is intended, without adding new matter. 
Claim 7, lines 2-3, as to “such as formic acid, acetic acid or oxalic acid”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, it is understood that this is optional, but applicant should clarify what is intended, without adding new matter.
Claim 7, line 3, as to “preferably the acid is sulphuric acid”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation of various acids at line 2, and the claim also recites “preferably sulphuric acid” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional, but applicant should clarify what is intended, without adding new matter.
Claim 9, line 2, “the reaction time” lacks antecedent basis, where it is unclear what “reaction” occurs. Does this mean the length of time in the step?  For the purpose of examination, this is considered as meeting the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 9, line 2, as to “preferably at least 3 min”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation of at least 1 min at line 2, and the claim also recites “preferably at least 3 min” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional, but applicant should clarify what is intended, without adding new matter.
Claim 10, line 2, refers to the titanium dioxide concentration in “a dispersion”, and is unclear if this is the dispersion at step (i), (ii), (iii), or (iv), or a different dispersion. For the purpose of examination, any of these possibilities are understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 10, line 3, as to “preferably in a range of 150-350 g/l, more preferably in a range of 200-300 g/l”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation of 70-400 g/l at line 2, and the claim also recites “preferably in a range of 150-350 g/l, more preferably in a range of 200-300 g/l” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional, but applicant should clarify what is intended, without adding new matter. 
Claim 10, line 4, as to “such as in the range of 20-310 g/l”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, it is understood that this is optional, but applicant should clarify what is intended, without adding new matter.
Claim 11, lines 2-3, as to “preferably at least 90% (w/w), more preferably at least 95% (w/w), most preferably at least 97% (w/w)”, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of at least 80% (w/w) at line 2, and the claim also recites “preferably at least 90% (w/w), more preferably at least 95% (w/w), most preferably at least 97% (w/w)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examination, this is considered optional, but applicant should clarify what is intended, without adding new matter. 
The dependent claims also do not cure the defects of the claims from which they depend, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hiew et al (US 2002/0017221).
Claim 1: Hiew teaches a method of making titanium dioxide particles coated with a silica containing layer (note claims 25, 26, 0037, 0070, where the deposited SiO2 would form a layer of SiO2).  The method comprises the steps of forming an aqueous dispersion (slurry) containing the titanium dioxide particles (step (i)) (note 0027, claims 25, 26).  The particle size can have a range of about 0.1 to about 0.5 microns (100-500 nm) (note 0022, 0072).  As to the mean particle size, either (1) since all particles are taught to have a size of about 100-500 microns, the mean particle size would be understood to be within that range, giving a value in the claimed range OR (2) at the least it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle size range from the range of particle sizes taught, and such optimization would give a particle sizes that would have a mean diameter in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Into the formed dispersion, a silicon-containing compound (such as sodium silicate) is introduced under constant mixing to form an alkaline dispersion (base can also be added) (step (ii)) (note claims 25, 26, 0065  note the constant mixing of slurry as described in 0065 and note pHs at 0031).  With the indication of constant mixing for 0065, EITHER (1) it would be indicated to therefore have constant mixing during step (ii) OR at the least, (2) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such mixing as conventional in the process. An acid is added to the alkaline dispersion obtained from step (ii) to lower the pH to initiate precipitation of silicon oxide from the dispersion onto the titanium dioxide particles (note 0028, 0032, 0064-0066, Table 4, where acid is added to lower the pH from 9.7 to 9.5, for example). Steps (ii) and (iii) can be repeated at least once (note how for step (ii) the movement of the slurry/dispersion to the next tank introduces move more dispersion compound under constant mixing (note constant mixing) to a tank to obtain an alkaline dispersion (note 9.2 pH in next tank) at 0065 and Table 4, or alternatively, 0072 notes silica compound (sodium silicate) introduced into the tanks, so understood introduced for each tank of the silica treatment tank, with the second silica treatment tank also alkaline, which would teach or at least suggest introducing silicon containing compound to the dispersion in each sequential silica precipitation tank, and also note 0039; and step (iii) of adding an acid to this alkaline dispersion would also be provided to provide precipitation and lower the pH, noting 0065 HCl addition to each tank, and 0067 with use of HCl and pH lowering).  Furthermore, there can be a later acid adding step and washing and filtering the formed product (note 0066, 0073, 0036-0037).  As to the resulting particles being non-flocculated discretely distributed particles, the resulting coated particles are indicated has having good dispersibility giving uniform distribution and lack of agglomerates (flocculating) when mixed in a paint (note 0040), which would therefore indicate that the particles being non-flocculated and discretely distributed so as to allow such mixing. The silica coating would be understood to function as a spacer to the extent claimed, because the coating of silica would prevent the titanium dioxide cores of various particles from contacting such that there would be TiO2 to TiO2 direct contact. Furthermore, alternatively, this would also be understood to occur with the resulting particles, since all the process steps to provide such results would be present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 2: Hiew indicates that the silicon containing compound can be sodium silicate (water glass) (note 0029, 0049, 0072).
Claim 3: Hiew indicates that a base of NaOH can be used (0028, 0065, 0072).
Claim 4: Hiew provides that the temperature of the dispersion in use of 70-72 degrees C throughout (note 0048, 0064) or 60-75 degrees C (note 0072), giving values in the claimed range.
Claim 5: Hiew provides that the pH at step (ii) can be 9.7, for example (note 00065, Table 4, and also note 9.6 in claimed range, in claim 26).
Claim 6: Hiew has after the addition of acid the pH can be 9.2, for example (note Table 4, with the 9.2 pH option and 0065, or at the least the pH can be 9.2 or 6.1 (note claim 27).
Claim 7: Hiew provides that the acid can be HCl, sulfuric acid or nitric acid (note 0028, 0065, 0072).
Claim 8: Hiew provides that the process can be repeated at least 2 times, note 0065, Table 4, with three consecutive tanks where the last one has pH reduced with acid to 6.1 (so would have three repeats of the process).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize how many repeats should be provided, given the variety of precipitation sets shown in the examples of Hiew, with improvement shown from going from one stage to three (note 0055-0058, Table 2), and such optimization would give value sin the claimed range.
Claim 9: Hiew would provide reaction (aging times, etc. length of times) of more than 1 min, such as 15 minutes which would include for steps (i) and (ii) (note 0064-0065), or at least 5 minutes which would include for steps (i) and (ii) (0072).
Claim 10: Hiew provides that titanium dioxide concentration in a dispersion can be 1000 g per 8 liters (0048), so understood to be about 125 g/l in the claimed range.  As well, it teaches using 100-500 g/l TiO2 (0027), overlapping the claimed range, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from this range, giving a value in the claimed range.
Claim 11: Hiew provides that the TiO2 particles can be simply rutile (note claim 19), which would therefore be understood to include 100% (w/w) rutile phase.  Alternatively, Hiew also notes that the TiO2 particles can be substantially rutile phase (0022), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount used, giving a concentration of rutile phase in the claimed range.  Note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

The Examiner notes that Toledano et al (US 2010/0016443) would indicate repeating a similar process for applying silica to particles, which would allow buildup of thickness (abstract, 0023, 0038-0042, 0100-0103, 0258-0260). Iler (US 2885366) notes coating silica on TiO2, using sodium silicate and pH adjustment (column 21, lines 30-50).  North et al (US 2002/0153364) notes how sodium silicate would also be known as water glass (0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718